Citation Nr: 0312860	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  97-09 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for traumatic median 
neuropathy of the left arm, currently evaluated 10 percent 
disabling. 

2.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1993 decision by the RO in Providence, 
Rhode Island which, in pertinent part, denied an increase in 
a 10 percent rating for service-connected traumatic median 
neuropathy of the left arm, and denied a TDIU rating.

The Board notes that there are other issues not currently on 
appeal.  By a statement dated in December 2001, the veteran 
withdrew his appeals on the issues of entitlement to higher 
ratings for a neck scar and a deviated nasal septum, an 
increased rating for a scar of the left arm, and the issue of 
alleged clear and unmistakable error in a prior rating 
decision.  Hence, such issues are not in appellate status and 
will not be addressed by the Board.  38 C.F.R. § 20.204 
(2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Traumatic median neuropathy of the left arm is manifested 
by no more than mild incomplete paralysis.

3.  The veteran's established service-connected disabilities 
include trench foot, right (30 percent disabling), trench 
foot, left (30 percent disabling), post-traumatic stress 
disorder (PTSD) (30 percent disabling), a scar of the left 
upper arm with keloid formation and tenderness (20 percent 
disabling), bilateral deviated nasal septum (10 percent 
disabling), shell fragment wounds of the chest with retained 
foreign bodies (10 percent disabling), traumatic median 
neuropathy of the left arm (10 percent disabling), a scar of 
the right upper arm (noncompensable), a scar of the right 
thigh (noncompensable), a scar of the anterior neck, 
(noncompensable), and a scar of the nose (noncompensable).  
The combined service-connected disability rating is 80 
percent. 

4.  The veteran's education includes a high school 
equivalency diploma.  He has had a number of other jobs in 
the past, including as a postal supervisor, housekeeper, and 
van driver for patients.

5.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for traumatic median neuropathy of the left arm have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 
8515 (2002).

2.  The requirements for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial June 1993 rating decision, in the 
September 1995 statement of the case, in supplemental 
statements of the case dated in April 1996, March 1997, and 
September 2002, and in a letter dated in July 2002 have 
provided the veteran with sufficient information regarding 
the applicable regulations.  These documents are hereby 
incorporated by reference.  The veteran and his 
representative have submitted written arguments and 
testimony.  The letter, the statement of the case, and the 
supplemental statements of the case provided notice to the 
veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claims, notice of what he could do to help his 
claims, and notice of how his claims were still deficient.  
The veteran has stated that he has no additional evidence to 
submit.  Because no additional evidence has been identified 
by the veteran as being available but absent from the record, 
the Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The veteran's established service-connected disabilities 
include trench foot, right (30 percent disabling), trench 
foot, left (30 percent disabling), PTSD (30 percent 
disabling), a scar of the left upper arm with keloid 
formation and tenderness (20 percent disabling), bilateral 
deviated nasal septum (10 percent disabling), shell fragment 
wounds of the chest with retained foreign bodies (10 percent 
disabling), traumatic median neuropathy of the left arm (10 
percent disabling), a scar of the right upper arm 
(noncompensable), a scar of the right thigh (noncompensable), 
a scar of the anterior neck (noncompensable), and a scar of 
the nose (noncompensable).  His combined service-connected 
disability rating is 80 percent.

Service medical records reflect that in October 1944, the 
veteran received shell fragment wounds to the left upper arm, 
right upper arm, right thigh, and chest.  Clinical records 
dated in October 1944 reflect that the left arm wound 
measured 4 inches by 3 inches, and involved extensive muscle 
damage of the left biceps with severed brachial artery 
branches.  It was noted that foreign bodies were removed from 
the left arm.

In a June 1982 VA neurological examination, the examiner 
indicated that the veteran's symptoms appeared to reflect a 
traumatic median neuropathy.  He opined that this most likely 
reflected the injuries he sustained in 1944, but that because 
of the time elapsed, it was possible that something dependent 
might be happening such as the presence of carpal tunnel 
syndrome.  An electromyography was recommended.  In a July 
1982 electromyography study of the left arm, there were 
normal sensory, motor and F conduction velocities, and evoked 
potential parameters for the left median nerve.  The left 
first dorsal interosseous, left opponens, and left abductor 
pollicis brevis were normal on electromyography.

At a July 1982 VA orthopedic examination, the veteran 
complained of hypesthesia of the left arm, in a narrow band 
of skin running from the flexor crease of the elbow down the 
anteromedial aspect of the forearm ending just proximal to 
the hypothenar area where the band spread out to involve 
approximately half of the anterior surface of the wrist for 
about the last 2 to 3 inches.  On examination, when the 
veteran's biceps scar was palpated, paresthesias were 
produced, which did not radiate beyond the distal-most 
portion of the scar.  There was no measurable difference in 
the circumference of the forearms or biceps, but grip 
strength on the left was decreased by 15 to 25 percent, when 
compared with the right upper extremity.  Strength of the 
left biceps on flexion was also decreased, but not as much as 
the grip strength.  The diagnostic impression was residuals 
of shell fragment injury, left arm, as described, with 
evidence of resultant nerve damage.

In an August 1982 rating decision, the RO established service 
connection for traumatic median neuropathy of the left arm, 
rated 10 percent disabling.  This rating has remained in 
effect to the present time.

Private medical records dated in mid-January 1992 from Miriam 
Hospital reflect that the veteran was treated for a 
myocardial infarction on January 22, 1992.  Such records 
reflect that the veteran was retired at the time of his 
admission.  In another record, the veteran indicated that he 
was employed part time as a van driver.  

By a letter dated in September 1992, a private physician, L. 
C. Coffin, MD, indicated that the veteran had a large 
inferior wall myocardial infarction complicated by 
ventricular tachycardia and cardiac arrest, and continued to 
be treated for blood pressure, coronary artery disease, and 
cholesterol.

In November 1992, the veteran submitted a claim for an 
increased rating for neuropathy of the left arm.  He asserted 
that his condition had worsened and was more painful, and 
that his arm function was more limited.  He contended that he 
was unemployable due to combat anxiety, a deviated septum, a 
cervical injury, left arm neuropathy, and residuals of a 
shell fragment wound of the chest.  He said he had been 
unemployable since January 22, 1992.

An RO hearing was held in November 1992 regarding the 
veteran's claim for service connection for heart disease.  He 
said he last worked on the day of his heart attack, January 
22nd.  When asked if he was able to work, he stated, "Well 
the job that I had since I had the heart attack, they told me 
I could, the job would be waiting for me and then a month 
later I got a notice I was terminated."  He related that he 
left his job with the post office in August 1982, and that he 
left because "[t]he pressure got to me."  He said he felt 
that they were pressuring him, that he could never do enough 
work and that they were never satisfied.  He testified that 
he had constant pain in his left arm, from the wounds down, 
including his thumb and the two fingers next to the thumb.  
He related that at the time of his heart attack, he had a job 
driving patients to appointments in a van.

During a March 1993 VA neurological examination, the veteran 
complained of pain and numbness along the dorsal surface of 
his hand along the first and second metacarpal areas as well 
as a numb forearm and pain in the area of the scar.  On 
examination, there was left thenar wasting with weakness in 
some of the muscles of the left arm and hand.  Sensory 
examination was significant for diminished sensation below 
the elbow to light touch and pin prick on the left side with 
poorly reproducible asymmetry between ulnar and median 
distributions.  Deep tendon reflexes were 1+ in the brachial 
radialis and biceps, and triceps were 2+.  Rapid alternating 
hand movements, finger to nose, were within normal limits.  
The diagnostic impression was that the veteran clearly had 
left median nerve palsy, but that the physical findings 
outside of the median nerve distribution, (interossei, wrist 
extensors, finger extensors, biceps and deltoids) brought out 
the possibility of plexopathy or upper motor neuron lesion or 
involvement of the axillary and radial nerves.  Another 
possibility was a median nerve lesion with functional 
overlay.

During a March 1993 VA psychiatric examination, the veteran 
reported that he completed the ninth grade, and subsequently 
received his GED in 1990.  He said that prior to military 
service, he worked in a machine shop for six years.  After 
service, he temporarily performed the same type of work, but 
then began working at the post office in 1948.  He worked 
there for 37 years, and last worked in 1982.  The Axis I 
diagnosis was chronic anxiety disorder.  The examiner opined 
that the veteran did not meet the criteria for a diagnosis of 
PTSD, and that there was little to no evidence of depression.

During a March 1993 VA dermatology examination, the veteran 
complained of pain and weakness in the left arm and hands.  
He reported that he was right-handed.  On examination, there 
was a well-healed 3-centimeter by 8-centimeter vertical scar 
in the medial aspect of the arm that was non-tender but was 
fixed to the deep structures and was depressed about 2 
millimeters just posterior to the biceps muscle involving the 
brachialis muscle which was at that point atrophic.  On 
examination of the sternum, there was a well-healed 8-
centimeter transverse scar which was not tender or fixed or 
cosmetically deforming.  There was no inflammation, swelling, 
depression or keloid formation.  On examination of the right 
upper arm, there was a well-healed 4-centimeter vertical scar 
on the lateral arm that was not tender or fixed and showed no 
swelling, keloid formation, depression or cosmetic deformity.  
On examination of the right lateral thigh, there was a well-
healed 5-centimeter scar that was not tender or fixed, and 
had normal texture, color and no keloid formation, 
inflammation, swelling, depression, ulceration and was 
cosmetically not noticeable.  The diagnostic impression was 
status post shrapnel wounds of the arms, right leg and chest, 
healed, with deformity of the scar in the left arm involving 
the brachialis muscle.

At a March 1993 VA muscle examination, the veteran complained 
of pain and weakness in the left arm and hands.  On 
examination of the left arm, there was a well-healed vertical 
scar that involved the brachialis muscle.  Range of motion of 
the elbow and shoulder was normal.  Strength of the arm and 
hand was only good in comparison with normal strength in the 
right arm.  An examination of the right upper arm revealed a 
well-healed 4-centimeter vertical scar with no depression or 
injury to the underlying muscle.  Range of motion of the 
shoulder and elbow in the right arm were normal and painless.  
An examination of the right thigh revealed a well-healed 5-
centimeter scar with no involvement of the deep structures; 
range of motion of the hip and knee were normal.  

An X-ray study of the left upper extremity revealed multiple 
shrapnel fragments in the medial aspect of the arm.  An X-ray 
study of the chest revealed several small shrapnel fragments 
in what appeared to be the upper sternal area.  There was one 
small shrapnel fragment at the edge of the left diaphragm.  
The diagnostic impression was status post shrapnel wounds of 
the arms, right leg and chest manifested by complaints of 
pain and weakness in the left arm and hand, and retained 
shrapnel fragments in the left arm, upper sternal area and at 
the left diaphragm by X-ray study.  The examiner indicated 
that the veteran did not show any neurological deficits, but 
his left arm and hand were weaker than his right arm and 
hand.  There was no noticeable effect of the shrapnel wounds 
in the right arm and right leg.  He recommended strengthening 
exercises for the left arm.  In a June 1993 addendum, the 
examiner noted that the metallic fragments in the veteran's 
chest were in the deep muscle tissue but did not interfere at 
all with the function of the chest muscles.

In a June 1993 rating decision, the RO established service 
connection for shell fragment wounds of the chest with 
retained foreign bodies, for a deviated nasal septum, and for 
a scar of the neck.

By a statement received in November 1993, the veteran 
asserted that his service-connected residuals of injuries to 
the left axilla and median nerve had significantly 
intensified and caused severe intense pain and limited arm 
function.  He related that he had severe cardiovascular 
problems.  He said that he had been unemployable since 
January 22, 1992 as a result of disabilities including muscle 
loss in the left arm, retained foreign bodies in his chest 
and left arm, traumatic median neuropathy, and chronic 
anxiety disorder.  He reiterated many of his assertions in an 
October 1995 statement.  He added that his left arm 
disability seriously affected his post office employment in 
1982 at age 57.  He complained of persistent throbbing pain, 
left arm dysesthesia, paresthesia and weakness of grip.  He 
asserted that he left his job at the post office in 1982 as a 
result of his service-connected combat wounds.  He contended 
that it was unreasonable to deny his claim for a TDIU rating.  
He reiterated his assertions in subsequent statements.

During a May 1997 VA muscle examination, the veteran 
complained of constant pain radiating down the left arm into 
the three lateral fingers.  He had some numbness over the 
median nerve.  He was somewhat handicapped as far as strength 
in the left arm was concerned and he could not lift heavy 
objects.  However, he had been doing sedentary work during 
most of his working life and had not had problems with the 
left arm.  He was limited in doing such activities as yard 
work since he could not continuously use hand tools.  On 
examination, there was no measurable atrophy of the left arm 
at the biceps level, but there was a depressed scar area in 
the distal third of the upper arm.  There was weakness of the 
left upper extremity in both abduction and elevation when 
tested against resistance.  There was some weakness of the 
left thumb in extension against light resistance, and left 
grip strength was less than 50 percent of his dominant right 
grip.  The adductors on the left were weak and the pinch was 
markedly weak because of weakness of the thumb flexors.  The 
veteran experienced some weakness with use of the left hand 
and had easy fatigability.  He could, with difficulty, lift 
approximately 20 pounds.  The diagnoses were status post 
multiple shell fragment wounds of the right upper arm, the 
right thigh, and the left upper arm and the cervical region.  
The right-sided injuries were asymptomatic.  The examiner 
also diagnosed a shell fragment wound with loss of substance 
of the biceps and flexors of the elbow on the left as well as 
injury to the median nerve on the left, manifested by 
weakness of grip, weakness of the left thumb, weakness of 
adductors, and weakness of the opposition of the thumb, and 
retained foreign bodies in the chest and sub-scapular muscles 
secondary to shell fragment wounds with slight limitation of 
motion of the shoulder and weakness of the shoulder 
abductors.

The examiner opined that the veteran incurred multiple shell 
fragment wounds during service, and that since his treatment 
and recovery for these wounds, he led a primarily sedentary 
life without heavy physical work, but he had some weakness.  
He was able to cope with the activities of daily living but 
was handicapped for any activities which required lifting, 
tight gripping, and sensation of the median nerve of the left 
hand.  He had markedly weakened movement of the muscles of 
the forearms against resistance and had easy fatigability for 
repetitive activity.  He had some incoordination of the left 
hand, which was further complicated by the fact that the 
weakness of the median nerve caused him to have a tendency to 
sublux the metacarpal phalangeal joint to the thumb on the 
left.  Range of motion had been limited, particularly at the 
shoulder, although he had good range of motion at the elbow.  
The examiner indicated that this was a chronic condition and 
that the veteran had not experienced any flare-ups.

In April 1998, the RO received private medical records from 
Dr. Coffin dated from 1987 to 1996.  Such records primarily 
relate to treatment for coronary artery disease, obesity and 
hyperlipidemia.  A July 1987 treatment note shows that the 
veteran was currently working in the housekeeping department 
of a nursing center.  In October 1990, it was noted that he 
worked in transportation at a nursing center.  A February 
1992 treatment record shows that Dr. Coffin gave the veteran 
a 2-month out-of-work note.  In June 1992, it was noted that 
the veteran had lost his job, and would be looking for 
another one.  In September 1992, it was noted that the 
veteran had not returned to work after his heart attack, and 
in February 1993 it was noted that he was not working.

VA outpatient treatment records dated from 1999 to 2001 
reflect treatment for a variety of conditions, including 
coronary artery disease, hypertension, hyperlipidemia, 
obesity, PTSD, and major depressive disorder.  A December 
1999 treatment note shows that the veteran was a retired 
postal supervisor.  A November 2000 mental health services 
biopsychosocial assessment reflects that the veteran 
complained of sleep impairment with recurrent nightmares and 
daily intrusive distressing thoughts relating to traumatic 
experiences he had during combat in service.  He was 
diagnosed with PTSD and major depressive disorder, recurrent, 
moderate.  Records show that the veteran received regular 
group therapy as well as medication for PTSD and major 
depressive disorder.  His global assessment of functioning 
(GAF) was generally between 45 and 50.  

During a December 2000 VA scar examination, the examiner 
indicated that the veteran had recovered a good deal of 
function of the left upper extremity that day as compared 
with his examination in 1997.  He noted that the veteran had 
normal range of motion for a man of his age in the left 
shoulder, elbow and wrist, and that he evidenced no pain in 
performing range of motion.  He indicated that there was a 
scar of the left arm in the medial distal aspect, which was 
about 9 centimeters long, and was barely visible.  The scar 
was soft, supple, non-tender, and non-painful, and was of no 
consequence from the standpoint of cosmetics or function.  
There was no keloid formation anywhere.  He found no loss of 
muscle power in the left arm.  The only pain the veteran 
expressed was in the left arm, and the examiner suspected 
that the median nerve was damaged (either traumatized or 
partially severed).  There was no appreciable muscle damage 
anywhere.  He also discussed the veteran's other scars, and 
said he could not find any chest scars or scars of right arm.  
The right thigh scar was very inoffensive-looking.  The neck 
scar did not impinge upon cosmetics or function, but was 
fixed to the underlying bony structure and such fixation was 
not significant.  The diagnosis was multiple scars with some 
retained foreign bodies.  None of these scars were 
significant from the standpoint of cosmetics or function.  
The pain in the left upper extremity was neurological in 
nature and not due to muscle tendon or bony injury.  He 
opined that a consideration of all of the veteran's scars and 
foreign bodies was such that none of them interfered with his 
activities of daily living nor were they disabling in any 
way, especially with reference to a 75-year-old man.

At a December 2000 VA foot examination, the veteran reported 
that he had a great deal of sensitivity in his feet, and 
could not walk barefoot due to pain.  He also reported 
chronically dry feet on the plantar aspect of the feet.  The 
examiner indicated that the veteran had findings consistent 
with prolonged cold injury, i.e. dry skin with xerosis and 
nail changes as well as a decrease in sensorium in the digits 
bilaterally.

At a December 2000 VA neurological examination, the veteran 
complained of constant pains in the anterior part of the 
forearm.  The examiner noted that a VA electromyography in 
1988 showed a normal left upper extremity.  On neurological 
examination of the left upper extremity, there was normal 
muscle, muscle tone and strength.  There was diminished 
sensation to pinprick in the left forearm musculocutaneous 
nerve distribution.  There was no neurological limitation of 
limb movement.  The diagnostic impression was post-traumatic 
causalgic pain in the forearm with sensory loss.  Both of the 
above were the result of damage to the sensory branch of the 
left musculocutaneous nerve.

In a December 2001 rating decision, the RO granted service 
connection for PTSD, rated 30 percent since October 2000, 
granted a 10 percent rating for a deviated nasal septum, 
granted service connection for a scar of the nose, rated 0 
percent, and assigned a 30 percent rating for trench foot on 
the right, and a 30 percent rating for trench foot on the 
left.

In December 2001, the veteran submitted a form entitled 
Veteran's Application for Increased Compensation based on 
Unemployability.  He asserted that he was prevented from 
securing or following any substantially gainful occupation 
due to trench feet and a left arm disability.  He said his 
disability affected full-time employment in 1960, and that he 
last worked full-time in August 1982.  He said he became too 
disabled to work in August 1982.  He said he worked as a 
postal worker in 1981.  He stated that he worked performing 
cleaning for 20 hours per week from 1984 to 1987, and lost 2 
months from work due to illness.  He related that he worked 
for Charlesgate N.H. for 20 hours per week from 1987 to 1991, 
and lost 6 months from work due to illness.  He did not 
specify the type of work he performed in this latter 
position.  He said he left his last job because of his 
disability.  He said he had tried to obtain employment since 
he became too disabled to work, but did not identify any of 
the places he sought employment.  He stated that he completed 
high school, and that he had received no additional education 
or training.  He said he was unable to work due to his foot 
problems and left arm weakness.  He added that his 
"anxiety/PTSD" caused him to be unable to sustain a job for 
any length of time.  

VA outpatient treatment records dated in 2002 primarily 
reflect ongoing treatment for PTSD.  His GAF ranged from 49 
from one examiner, to 60 from another examiner.

In April 2002, the veteran submitted a Wage and Tax Statement 
(W-2) for 1992 which reflects that he worked for Charlesgate 
Nursing Center and earned approximately $2,000.00.

In June 2002, the veteran submitted private medical records 
from Dr. Coffin dated from 1995 to 1996.  Such records 
primarily reflect treatment for coronary artery disease, 
hyperlipidemia, and obesity.

A July 2002 report of contact reflects that the veteran 
reported that he had no other medical evidence to submit.

During a July 2002 VA psychiatric examination, the veteran 
said he had not done any work on a full-time, part-time or 
volunteer basis since he last worked in 1982.  He said he 
retired at age 57 as a postal worker, and that he worked at 
the post office from 1947 to 1982.  The examiner diagnosed 
PTSD, chronic, mild/moderate, and major depressive disorder, 
recurrent, mild.  The GAF was 60.  The examiner indicated 
that although another VA doctor indicated a GAF of 49, the 
current examination was more consistent with another VA 
doctor's GAF score of 60.  He indicated that after a thorough 
review of the veteran's medical records, his self-report, and 
the current examination, he felt that the veteran's PTSD 
symptoms had not worsened since his VA examination in 
December 2000.  He said the veteran was reportedly 
functioning well at home and when with other World War II 
veterans, and was able to manage his own self-care, and 
worked in the yard during cool weather.  He did have problems 
being with others, and especially his stepchildren.  He was 
easily irritated and anxious, and exhibited symptoms of major 
depression most days of the week.  The veteran reported being 
anxious most days of the week as well as chronic sleep 
problems.  The examiner indicated that the veteran had poor 
memory and concentration problems.

At a July 2002 VA general medical examination, the examiner 
noted that the claims file had been reviewed.  It was noted 
that the veteran worked at the post office as a data 
supervisor until 1982, when he retired.  After his 
retirement, he worked part-time until 1992, and was currently 
fully retired.  The veteran complained of constant left arm 
pain.  He said that he took Advil on a daily basis for this 
complaint.  He also complained of foot numbness in cold 
weather, and of urinary retention.  The examiner diagnosed 
benign prostatic hypertrophy, PTSD, hyperlipidemia, 
hypertension, obesity, coronary artery disease, residuals of 
a cold injury to the feet, a muscle injury, and a deviated 
septum.  The veteran reported chronic left arm pain which was 
managed with Advil, and bilateral foot numbness which was 
managed with avoidance of exposure and good footwear.  The 
veteran had other service-connected conditions, which 
appeared to be stable with medication and healthy habits such 
as a diet and exercise program, including daily walks of one 
mile.  The examiner opined that if the veteran were not 
retired, his service-connected medical conditions would not 
interfere with sedentary employment.  He noted that the 
veteran reported that his PTSD was the reason for his early 
retirement, and that therefore the PTSD might have an impact 
on his present employability.  A poor quality photograph of 
the nose is associated with the claims folder.

At an August 2002 VA neurological examination, the examiner 
noted that the claims file had been reviewed.  The veteran 
complained of pain and weakness in his left arm and left 
hand.  On examination, there was deformity of the left thumb 
at the carpal phalangeal joints.  There was a well-healed 
scar in the inner-lower part of the left shoulder.  Muscle 
tone, bulk, and strength were normal in both upper 
extremities.  Deep tendon reflexes were 1- and symmetrical.  
Sensation was decreased to pinprick in the left forearm in 
the musculocutaneous nerve distribution.  The diagnoses were 
status post injury to the soft tissue of the inner-lower part 
of the left shoulder, and post-traumatic causalgia of the 
left arm.  The examiner opined that there was no evidence of 
median nerve neuropathy.  He noted that a 1988 
electromyography did not show individual nerve neuropathy.  
He indicated that the veteran's deformity of the left thumb 
could be congenital versus acquired.

In an August 2002 addendum to the July 2002 general medical 
examination, the examiner indicated that he reviewed the 
reports of the veteran's recent psychiatric and neurological 
examinations as well as the claims file.  He concluded that 
the veteran's left arm muscle injury appeared to be 
clinically stable and that standing alone, it did not 
preclude the veteran from gainful employment.  He noted that 
the veteran had unquestionable elements of PTSD in the past, 
and that he had PTSD currently but it was stable over the 
past several years.  He concluded that standing alone, the 
veteran's mild PTSD and depression would not render him 
unable to perform his duties at the post office if he were 
not already retired.  He added that the veteran's service-
connected condition was stable, and that his current level of 
employability was correlated to his advancing age, and his 
retirement status, and "...do[es] not signal in any way or 
fashion that he is not able to work secondary to his service-
connected disorder."

By a statement dated in December 2002, the veteran's 
representative asserted that another VA neurological 
examination should be performed to evaluate the veteran's 
left arm disability.

Analysis

Entitlement to an Increased Rating for Median Neuropathy of 
the Left Arm

The veteran contends that his service-connected traumatic 
median neuropathy of the left arm is more disabling than 
currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.

The veteran's left arm and hand is his minor, or non-
dominant, upper extremity.  For disability of the median 
nerve affecting the minor extremity, complete paralysis of 
the median nerve contemplates the hand inclined to the ulnar 
side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances, and warrants a 60 
percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8515 
(2002).

For incomplete paralysis, if severe, a 40 percent rating is 
warranted; for moderate incomplete paralysis, a 20 percent 
rating is warranted; if mild, a 10 percent rating is 
warranted.  Id.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves (2002).

The evidence demonstrates that during service, the veteran 
received a shell fragment wound of the left arm.  He has two 
service-connected disabilities of the left arm, a scar of the 
left upper arm (rated 20 percent disabling under the criteria 
pertaining to muscle disabilities), and the disability at 
issue, traumatic median neuropathy of the left arm.  The RO 
has rated this latter disability as 10 percent disabling 
under 38 C.F.R. § 4.124a, Diagnostic Code 8515.

The medical evidence dated from 1993 to 2002 reflects that 
the veteran has undergone several VA examinations to evaluate 
his service-connected left arm disabilities.  He has 
consistently complained of pain and weakness of the left 
upper extremity.  The medical evidence demonstrates that 
electromyography studies of the left arm performed in 1982 
and 1988 were normal.  At a March 1993 VA neurological 
examination, there was left thenar wasting with weakness in 
some of the muscles of the left arm and hand.  Sensory 
examination was significant for diminished sensation below 
the elbow to light touch and pin prick on the left side with 
poorly reproducible asymmetry between ulnar and median 
distributions.  At a March 1993 VA muscle examination the 
examiner indicated that the veteran did not show any 
neurological deficits, but his left arm and hand were weaker 
than his right arm and hand.  

At a May 1997 VA muscle examination, the examiner indicated 
that the veteran had residuals of injury to the median nerve 
on the left, manifested by weakness of grip, weakness of the 
left thumb, weakness of adductors, and weakness of the 
opposition of the thumb, and that the veteran was able to 
cope with the activities of daily living but was handicapped 
for any activities which required lifting, tight gripping, 
and sensation of the median nerve of the left hand.  At a 
December 2000 VA scar examination, the examiner indicated 
that the veteran had recovered a good deal of function of the 
left upper extremity that day as compared with his 
examination in 1997.  At a December 2000 VA neurological 
examination, there was normal muscle, muscle tone and 
strength.  There was diminished sensation to pinprick in the 
left forearm musculocutaneous nerve distribution.  The 
diagnostic impression was post-traumatic causalgic pain in 
the forearm with sensory loss.  Both of the above were the 
result of damage to the sensory branch of the left 
musculocutaneous nerve.  At an August 2002 VA neurological 
examination, muscle tone, bulk, and strength were normal in 
both upper extremities.  Sensation was decreased to pinprick 
in the left forearm in the musculocutaneous nerve 
distribution.  The diagnoses were status post injury to the 
soft tissue of the inner-lower part of the left shoulder, and 
post-traumatic causalgia of the left arm.  The examiner 
opined that there was no evidence of median nerve neuropathy.

The recent findings are indicative of no more than mild 
incomplete paralysis of the median nerve.  Further, these 
findings, which show only sensory impairment, i.e., pain, do 
not reflect more than mild functional impairment.  The weight 
of the evidence shows this condition remains no more than 10 
percent disabling based on impairment equivalent to mild 
incomplete paralysis under Code 8515.

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002).  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this regard, the Board notes there is no evidence 
of record that the veteran's traumatic median neuropathy of 
the left arm has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
schedular evaluation), has necessitated recent frequent 
periods of hospitalization, or is attended by other such 
factors as would render impracticable the application of the 
regular schedular rating standards.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for traumatic median neuropathy 
of the left arm.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

TDIU Rating 

The veteran contends that he is unemployable as a result of 
his service-connected disabilities.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2002).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2002).

The veteran's service-connected disabilities include trench 
foot, right (30 percent disabling), trench foot, left (30 
percent disabling), PTSD (30 percent disabling), a scar of 
the left upper arm with keloid formation and tenderness (20 
percent disabling), bilateral deviated nasal septum (10 
percent disabling), shell fragment wounds of the chest with 
retained foreign bodies (10 percent disabling), traumatic 
median neuropathy of the left arm (10 percent disabling), a 
scar of the right upper arm (noncompensable), a scar of the 
right thigh (noncompensable), a scar of the anterior neck 
(noncompensable), and a scar of the nose (noncompensable).  
The combined service-connected disability rating (38 C.F.R. § 
4.25) is 80 percent.

Under 38 C.F.R. § 4.16(a) concerning TDIU ratings, there are 
various circumstances in which multiple conditions may be 
considered one disability for the purpose of having one 60 
percent disability, or one 40 percent disability in 
combination, in order to meet the schedular percentage 
standards for a TDIU rating; one such circumstance is that 
the disabilities result from a common etiology or a single 
accident.  Service-connected trench foot of the right and 
left feet were incurred at the same time in service and are 
clearly related.  Under these circumstances, it may be said 
that these two service-connected conditions are of common 
etiology and constitute one disability, rated more than 40 
percent, within the meaning of 38 C.F.R. § 4.16(a) (2002).  
Thus the schedular percentage requirements for consideration 
of a TDIU rating are satisfied in this case, as the veteran 
has a combined service-connected disability rating of 80 
percent due to more than two service-connected disabilities, 
and as his foot disabilities are rated as more than 40 
percent in combination. 

Hence the determinative issue is whether the veteran is 
unemployable due to service-connected disabilities.  The 
focus is on whether the service-connected conditions would 
render it impossible for the average person to follow a 
"substantially gainful occupation."  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).  For a veteran to prevail on 
a claim for a TDIU rating, neither his non-service-connected 
disabilities nor his advancing age may be considered.  38 
C.F.R. § 4.19 (2002).

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm. The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough. A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The record shows that from the 1940s to 1982 the veteran 
worked on a full-time basis at the post-office, until he 
retired.  The record also reflects that he subsequently 
worked on a part-time basis at a nursing home, first in the 
housekeeping department, and later as a driver who 
transported patients to appointments.  The record shows that 
he worked at the nursing home from 1984 to 1992, and that he 
has not worked since then.  He has made various statements as 
to his motivation for retirement from the post office, but at 
an RO hearing in 1992, he said that he left because the 
pressure got to him.  He said he felt that they were 
pressuring him, that he could never do enough work and that 
they were never satisfied.  In November 1992, the veteran 
stated that he had been unemployable ever since January 1992, 
when he had a heart attack.  In December 2001, the veteran 
stated that he had been unemployable since 1982.  He now 
contends that he is unable to work due to his foot problems 
and left arm weakness, and that his "anxiety/PTSD" caused 
him to be unable to sustain a job for any length of time.  

The evidence reflects that the veteran has several non-
service-connected disabilities, including coronary artery 
disease and major depressive disorder, and such may not be 
considered in determining entitlement to a TDIU rating.  
38 C.F.R. § 4.19 (2002).  Significantly, the veteran has not 
worked since he had a myocardial infarction in January 1992.  
The evidence does not reflect, nor does the veteran allege, 
that his scars of the chest, right arm, right thigh, neck or 
nose impair his ability to work.  The medical evidence also 
does not show that his deviated nasal septum impairs his 
ability to work.  The veteran's symptoms from his service-
connected foot disabilities are primarily confined to cold 
sensitivity, xerosis, and nail changes.  

The recent medical evidence demonstrates that the veteran's 
symptoms from his service-connected left arm disabilities are 
primarily confined to pain, controlled with over-the-counter 
medication, and that he has full strength in that arm for a 
man of his age.  The veteran's PTSD has recently been 
described as mild/moderate, and his most recent GAF score was 
60.  Such a GAF score does not suggest more than moderate 
impairment from the psychiatric condition.  Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  Although the veteran has 
recently asserted (at the July 2002 VA psychiatric 
examination) that he retired due to PTSD, neither the medical 
evidence nor the veteran's 1992 statements supports this 
assertion.  In an August 2002 addendum, a VA examiner 
concluded that standing alone, the veteran's mild PTSD and 
depression would not render him unable to perform his duties 
at the post office if he were not already retired.  He added 
that the veteran's service-connected condition was stable, 
and that his current level of employability was correlated to 
his advancing age, and his retirement status, and "...do[es] 
not signal in any way or fashion that he is not able to work 
secondary to his service-connected disorder."

The veteran has a high school education, and his post-service 
employment history shows that he last worked in about 1992.  
He has work experience as a postal supervisor, housekeeper, 
and van driver.  There is no probative evidence in the record 
to suggest that he is incapable of performing his previous 
work or other forms of similar work due solely to the 
established service-connected conditions. While his service-
connected disabilities may limit him from some forms of 
strenuous work, they do not prevent substantially gainful 
employment involving sedentary labor for which he is 
qualified by reason of his education and work experience.  As 
a result, the Board finds that the criteria for a total 
compensation rating based on individual unemployability are 
not met.

The Board notes that the veteran's combined rating of 80 
percent for his service-connected disabilities is recognition 
that he would have difficulty in obtaining and performing 
work, yet there is nothing to take his case outside the norm 
of similarly rated veterans, and it is not demonstrated that 
his service-connected disabilities render him incapable of 
performing the physical and mental acts required for 
employment.  Van Hoose, supra.

In sum, the veteran's service-connected disabilities do not 
prevent a substantially gainful occupation, and the criteria 
for a TDIU rating are not met.  As the preponderance of the 
evidence is against the claim for a TDIU rating, the benefit- 
of-the-doubt rule is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.



ORDER

An increased rating for traumatic median neuropathy of the 
left arm is denied.

A TDIU rating is denied.


	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

